                                                                                                                                  Rev. November 10, 2015
                        Case 1:17-cr-03403-JAP Document 100 Filed 12/04/20 Page 1 of 1
                         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW MEXICO
                                      FINAL REVOCATION MINUTE SHEET
                                  BEFORE THE HONORABLE JAMES A. PARKER
CR No: 17-3403 JAP                                                       USA vs.       Reano
Date:       12/4/20                                                      Defendant:    Raylan Reano
Time In/Out:               1:52 – 2:11                                   Total Time in Court:                  19 minutes
Clerk:                     E. Romero                                     Court Reporter:                       Julie Goehl
AUSA:                      Sarah Mease                                   Defendant’s Counsel:                  Aric Elsenheimer
Sentencing in:             remote - via Zoom                             Probation Officer:                    Christopher Fiedler
Interpreter:                                                             Interpreter Sworn?                    ☐      Yes              ☐ No
☒    Court advises Defendant of rights, charges & penalties
     Defendant ADMITS violation(s): failed to reside at RRC as directed; failed to refrain from committing another Federal,
☒
     State or Local crime
☒    Violation report received                               ☒ Supervision Revoked
☐    Petition Held in Abeyance for
                                                             SENTENCE IMPOSED
IMPRISONMENT (BOP):                   9 months – concurrently with CR-2020-1705 in Zuni Tribal Court
SUPERVISED RELEASE:                   Not reimposed                          ☐    Choose an item.
                                            SPECIAL CONDITIONS OF SUPERVISION
     Participate in/successfully complete Choose an item. substance
☐                                                                            ☐    Submit to substance abuse testing
     abuse treatment program & grant waiver of confidentiality
☐    Submit to search of person/property                                     ☐    Refrain from use/possession of alcohol/intoxicants
     Not knowingly purchase, possess, distribute, administer, use any
☐    psychoactive substances                                                 ☐    Must not possess, sell, offer for sale, etc. any drug paraphernalia
     Participate in mental health treatment program and grant waiver of
☐    confidentiality                                                         ☐    Must take all mental health medications as prescribed
     Participate in community-based program which provides education
☐    and training in anger management                                        ☐    Reside at a Residential Reentry Center for up to 6 months

☐    Community service:                                                      ☐    No contact with victim(s) w/o approval of USPO
☐    No new credit charges, lines of credit, financial contracts, etc        ☐    Provide financial information & authorize release of information
     Notify person (organization) deft poses a risk (fiduciary                    Participate in an educational or vocational program approved by the
☐    responsibility)                                                         ☐    Probation Officer
                                                                                  Participate in/successfully complete inpatient substance abuse
☐    Home Confinement under RF monitoring for                                ☐    treatment program
                                                                        OTHER
☒    Advised of Right to Appeal                                              ☒    Custody/Release
☐    Dismissed Violations:
                                                                PROCEEDINGS
Court in session – parties state appearances; Court confirms defendant agrees to appear by Zoom; Defendant sworn; Court
outlines violations; Government outlines evidence that would be proven should the matter proceed to a hearing; Defendant
admits violations; Court outlines documents reviewed in preparation for sentencing; Mr. Elsenheimer addresses Court; Ms.
Mease responds and requests a term of supervised release be imposed; Officer Fiedler responds; Court imposes sentence.
